


Exhibit 10.157


Loan No. 0000749
Puente Hills Mall


ENVIRONMENTAL INDEMNITY AGREEMENT
THIS ENVIRONMENTAL INDEMNITY AGREEMENT (the “Agreement”) is made as of the 21st
day of June, 2012 by PUENTE HILLS MALL, LLC, a Delaware limited liability
company, having an address at c/o Glimcher Properties Limited Partnership, 180
East Broad Street, 21st Floor, Columbus, Ohio 43215 (“Borrower”) and GLIMCHER
PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, having an
address at 180 East Broad Street, 21st Floor, Columbus, Ohio 43215 (“Guarantor”;
Borrower and Guarantor hereinafter referred to, individually and/or
collectively, as the context may require, together with their respective
permitted successors and assigns, as “Indemnitor”) in favor of MIDLAND NATIONAL
LIFE INSURANCE COMPANY, an Iowa Corporation, having an address at One Midland
Plaza, Sioux Falls, South Dakota 57193 (together with its successors and
assigns, “Indemnitee”) and other Indemnified Parties (defined below).
RECITALS:
A.Borrower is the owner of the Property (as defined in the Loan Agreement
(defined below)).
B.Indemnitee is prepared to make a loan (the “Loan”) to Borrower in the
principal amount of Sixty Million and No/100 Dollars ($60,000,000.00) pursuant
to a Loan Agreement of even date herewith between Borrower and Indemnitee (as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Loan Agreement”), which Loan shall be evidenced by that
certain Promissory Note of even date herewith given by Borrower in favor of
Indemnitee (as amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Note”) and secured by, among other things, that certain
Deed of Trust, Security Agreement and Fixture Filing of even date herewith,
given by Borrower to Indemnitee (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Security Instrument”)
encumbering the Property.
C.Indemnitee is unwilling to make the Loan unless Indemnitor agrees to provide
the indemnification, representations, warranties, covenants and other matters
described in this Agreement for the benefit of the Indemnified Parties.
D.Indemnitor is entering into this Agreement to induce Indemnitee to make the
Loan.
AGREEMENT:
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
the Indemnified Parties as follows:

1

--------------------------------------------------------------------------------




1.Environmental Representations and Warranties. Except as otherwise disclosed by
that certain Phase I environmental report (or Phase II environmental report, if
required by Indemnitee) with respect to the Property delivered to Indemnitee by
Borrower in connection with the origination of the Loan (hereinafter referred to
as the “Environmental Report”) (a) to Indemnitor's knowledge after due inquiry
and investigation, there are no Hazardous Substances (defined below) or
underground storage tanks in, on, or under the Property, except those that are
both (i) in compliance with all Environmental Laws (defined below) and with
permits issued pursuant thereto and (ii) fully disclosed to Indemnitee in
writing pursuant to the Environmental Report; (b) to Indemnitor's knowledge
after due inquiry and investigation, there are no past or present Releases
(defined below) of Hazardous Substances in, on, under or from the Property which
have not been fully remediated in accordance with Environmental Law; (c)
Indemnitor does not know of, and has not received, any written or oral notice or
other communication from any Person (including but not limited to a Governmental
Authority) regarding threat of any Release of Hazardous Substances migrating to
the Property; (d) to Indemnitor's knowledge after due inquiry and investigation,
there is no past or present non-compliance with Environmental Laws, or with
permits issued pursuant thereto, in connection with the Property which has not
been fully remediated in accordance with Environmental Law; (e) Indemnitor does
not know of, and has not received, any written or oral notice or other
communication from any Person (including but not limited to a Governmental
Authority) relating to Hazardous Substances or Remediation (defined below)
thereof, of possible liability of any Person pursuant to any Environmental Law,
any other environmental conditions in connection with the Property, or any
actual or potential administrative or judicial proceedings in connection with
any of the foregoing; (f) Indemnitor has truthfully and fully delivered to
Indemnitee, in writing, any and all information relating to conditions in, on,
under or from the Property that is known to Indemnitor and has provided to
Indemnitee all information that is contained in files and records of Indemnitor,
including but not limited to any reports relating to Hazardous Substances in,
on, under or from the Property and/or to the environmental condition of the
Property; and (g) to Indemnitor's knowledge after due inquiry and investigation,
no part of the Property contains or is subject to the effects of Hazardous
Substances, the presence of which could subject the Indemnitee to any liability
under Environmental Law.

2

--------------------------------------------------------------------------------




2.Environmental Covenants. Indemnitor covenants and agrees that: (a) all uses
and operations on or of the Property, whether by Indemnitor or any other Person,
shall be in compliance with all Environmental Laws and permits issued pursuant
thereto; (b) there shall be no Releases of Hazardous Substances in, on, under or
from the Property, except those that are both (i) in compliance with all
Environmental Laws and with permits issued pursuant thereto and (ii) fully
disclosed to Indemnitee in writing; (c) there shall be no Hazardous Substances
in, on, or under the Property, except those that are both (i) in compliance with
all Environmental Laws and with permits issued pursuant thereto and (ii) fully
disclosed to Indemnitee in writing; (d) Indemnitor shall keep the Property free
and clear of all liens and other encumbrances imposed pursuant to any
Environmental Law, whether due to any act or omission of Indemnitor or any other
Person (the “Environmental Liens”); (e) Indemnitor shall, at its sole cost and
expense, fully and expeditiously cooperate in all activities pursuant to
Paragraph 3 of this Agreement, including, but not limited to, providing all
relevant information and making knowledgeable persons available for interviews;
(f) Indemnitor shall, at its sole cost and expense, perform any environmental
site assessment or other investigation of environmental conditions in connection
with the Property, pursuant to any reasonable written request of Indemnitee
(including, but not limited to, sampling, testing and analysis of soil, water,
air, building materials, and other materials and substances whether solid,
liquid or gas), and share with Indemnitee the reports and other results thereof,
and Indemnitee and the other Indemnified Parties shall be entitled to rely on
such reports and other results thereof; (g) Indemnitor shall, at its sole cost
and expense, comply with all reasonable written requests of Indemnitee to (i)
effectuate Remediation of any condition (including, but not limited to, a
Release of a Hazardous Substance) in, on, under or from the Property; (ii)
comply with any Environmental Law; (iii) comply with any directive from any
Governmental Authority; and (iv) take any other reasonable action necessary or
appropriate for protection of human health or the environment; (h) Indemnitor
shall not do, or allow any tenant or other user of the Property to do, any act
that materially increases the dangers to human health or the environment, poses
an unreasonable risk of harm to any Person (whether on or off the Property),
impairs or may impair the value of the Property, is contrary to any requirement
of any insurer, constitutes a public or private nuisance, constitutes waste, or
violates any covenant, condition, agreement or easement applicable to the
Property; and (i) Indemnitor shall immediately notify Indemnitee in writing of
(i) any presence or Releases or threatened Releases of Hazardous Substances in,
on, under, from or migrating towards the Property; (ii) any non-compliance with
any Environmental Laws related in any way to the Property; (iii) any actual or
potential Environmental Lien; (iv) any required or proposed Remediation of
environmental conditions relating to the Property; and (v) any written or oral
notice or other communication of which any Indemnitor becomes aware from any
source whatsoever (including, but not limited to, a Governmental Authority)
relating in any way to Hazardous Substances or Remediation thereof, possible
liability of any Person pursuant to any Environmental Law, other environmental
conditions in connection with the Property, or any actual or potential
administrative or judicial proceedings in connection with anything referred to
in this Agreement.

3

--------------------------------------------------------------------------------




3.Indemnified Rights/Cooperation and Access. In the event the Indemnified
Parties have reason to believe that an environmental hazard exists on the
Property that does not, in the discretion of the Indemnified Parties, endanger
any tenants or other occupants of the Property or their guests or the general
public or materially and adversely affect the value of the Property, upon
reasonable notice from the Indemnitee, Indemnitor shall, at Indemnitor's
expense, promptly cause an engineer or consultant satisfactory to the
Indemnified Parties to conduct an environmental assessment or audit (the scope
of which shall be determined in the discretion of the Indemnified Parties) and
take any samples of soil, groundwater or other water, air, or building materials
or any other invasive testing requested by Indemnitee and promptly deliver to
Indemnitee the results of any such assessment, audit, sampling or other testing;
provided, however, if such results are not delivered to the Indemnified Parties
within a reasonable period or if the Indemnified Parties have reason to believe
that an environmental hazard exists on the Property that, in the judgment of the
Indemnified Parties, endangers any tenant or other occupant of the Property or
their guests or the general public or may materially and adversely affect the
value of the Property, upon reasonable notice to Borrower, the Indemnified
Parties and any other Person designated by the Indemnified Parties, including,
but not limited to, any receiver, any representative of a governmental entity,
and any environmental consultant, shall have the right, but not the obligation,
to enter upon the Property at all reasonable times to assess any and all aspects
of the environmental condition of the Property and its use, including but not
limited to, conducting any environmental assessment or audit (the scope of which
shall be determined in the discretion of the Indemnified Parties) and taking
samples of soil, groundwater or other water, air, or building materials, and
reasonably conducting other invasive testing. Indemnitor shall cooperate with
and provide the Indemnified Parties and any such Person designated by the
Indemnified Parties with access to the Property.

4

--------------------------------------------------------------------------------




4.Indemnification. Indemnitor covenants and agrees, at its sole cost and
expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following except, in each case, to the extent caused solely by the gross
negligence or willful misconduct of any Indemnified Party: (a) any presence of
any Hazardous Substances in, on, above, or under the Property; (b) any past,
present or threatened Release of Hazardous Substances in, on, above, under or
from the Property; (c) any activity by Indemnitor, any Person affiliated with
Indemnitor, and any tenant or other user of the Property in connection with any
actual, proposed or threatened use, treatment, storage, holding, existence,
disposition or other Release, generation, production, manufacturing, processing,
refining, control, management, abatement, removal, handling, transfer or
transportation to or from the Property of any Hazardous Substances at any time
located in, under, on or above the Property; (d) any activity by Indemnitor, any
Person affiliated with Indemnitor, and any tenant or other user of the Property
in connection with any actual or proposed Remediation of any Hazardous
Substances at any time located in, under, on or above the Property, whether or
not such Remediation is voluntary or pursuant to court or administrative order,
including, but not limited to, any removal, remedial or corrective action; (e)
any past, present or threatened non-compliance or violations of any
Environmental Laws (or permits issued pursuant to any Environmental Law) in
connection with the Property or operations thereon, including, but not limited
to, any failure by Indemnitor, any Person affiliated with Indemnitor, and any
tenant or other user of the Property to comply with any order of any
Governmental Authority in connection with any Environmental Laws; (f) the
imposition, recording or filing or the threatened imposition, recording or
filing of any Environmental Lien encumbering the Property; (g) any
administrative processes or proceedings or judicial proceedings in any way
connected with any matter addressed in this Agreement; (h) any past, present or
threatened injury to, destruction of or loss of natural resources in any way
connected with the Property, including, but not limited to, costs to investigate
and assess such injury, destruction or loss; (i) any acts of Indemnitor, any
Person affiliated with Indemnitor, and any tenant or other user of the Property
in arranging for disposal or treatment, or arranging with a transporter for
transport for disposal or treatment, of Hazardous Substances at any facility or
incineration vessel containing Hazardous Substances; (j) any acts of Indemnitor,
any Person affiliated with any Indemnitor, and any tenant or other user of the
Property in accepting any Hazardous Substances for transport to disposal or
treatment facilities, incineration vessels or sites from which there is a
Release, or a threatened Release of any Hazardous Substance which causes the
incurrence of costs for Remediation; (k) any personal injury, wrongful death, or
property or other damage arising under any statutory or common law or tort law
theory relating to Environmental Law or Hazardous Substances, including, but not
limited to, damages assessed for private or public nuisance or for the
conducting of an abnormally dangerous activity on or near the Property arising
from the violation of any Environmental Law or release of Hazardous Substances;
and (l) any misrepresentation or inaccuracy in any representation or warranty or
material breach or failure to perform any covenants or other obligations
pursuant to this Agreement, the Loan Agreement or the Security Instrument
relating to environmental matters (collectively, the “Indemnified Obligations”).
5.Duty to Defend and Attorneys and Other Fees and Expenses. Upon written request
by any Indemnified Party, Indemnitor shall defend same (if requested by any
Indemnified Party, in the name of the Indemnified Party) by attorneys and other
professionals reasonably approved by the Indemnified Parties. Notwithstanding
the foregoing, any Indemnified Parties may, in their discretion, engage their
own attorneys and other professionals to defend or assist them, and, at the
option of such Indemnified Parties, their attorneys shall control the resolution
of any claim or proceeding, providing that no compromise or settlement shall be
entered without Indemnitor's consent, which consent shall not be unreasonably
withheld. Upon demand, Indemnitor shall pay or, in the discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and reasonable out-of-pocket disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith.

5

--------------------------------------------------------------------------------




6.Definitions. Capitalized terms used herein and not specifically defined herein
shall have the respective meanings ascribed to such terms in the Loan Agreement.
As used in this Agreement, the following terms shall have the following
meanings:
The term “Environmental Law” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances or relating to liability for or costs of other actual or
threatened danger to human health or the environment. The term “Environmental
Law” includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations or publications adopted or promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including but not limited to Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; and the River
and Harbors Appropriation Act. The term “Environmental Law” also includes, but
is not limited to, any present and future federal, state and local laws,
statutes ordinances, rules, regulations, permits or authorizations and the like,
as well as common law, that (a) condition transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of the Property; (b) require notification or disclosure of Releases of
Hazardous Substances or other environmental condition of the Property to any
Governmental Authority or other Person, whether or not in connection with a
transfer of title to or interest in the Property; (c) impose conditions or
requirements in connection with permits or other authorization for lawful
activity; (d) relate to nuisance, trespass or other causes of action related to
the Property; or (e) relate to wrongful death, personal injury, or property or
other damage in connection with any physical condition or use of the Property.
The term “Environmental Law” shall not include the California Environmental
Quality Act or statutes, laws, regulations or orders which solely relate to
zoning or otherwise regulating the permissible uses of land or permissible
structures to be developed thereon.
The term “Hazardous Substances” includes, but is not limited to, any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including, but not limited
to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, radon, radioactive materials,
flammables and explosives, mold, mycotoxins, microbial matter and airborne
pathogens (naturally occurring or otherwise), volatile organic compounds, but
excluding substances of kinds and in amounts ordinarily and customarily used or
stored in properties similar to the Property for the purposes of cleaning or
other maintenance or operations and otherwise in compliance with all
Environmental Laws.

6

--------------------------------------------------------------------------------




The term “Indemnified Parties” includes Indemnitee, any Person who is or will
have been involved in the origination of the Loan, any Person who is or will
have been involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Security Instrument is or will have been recorded,
any Person who may hold or acquire or will have held a full or partial interest
in the Loan (including, but not limited to, Investors (defined below), as well
as custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the Loan for the benefit of third parties) as well as the
respective directors, officers, shareholders, partners, employees, agents,
servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including, but not limited to, any other Person who holds or
acquires, or will have held, a participation or other full or partial interest
in the Loan or the Property, whether during the term of the Loan or as a part
of, or following, a foreclosure of the Loan and including, but not limited to,
any successors by merger, consolidation or acquisition of all or a substantial
portion of Indemnitee's assets and business).
The term “Investors” means collectively, any purchaser, transferee, assignee,
servicer, participant or investor of, or in, the Loan or the Securities.
The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.
The term “Losses” includes any actual out-of-pocket losses, damages, costs,
fees, expenses, claims, suits, judgments, awards, liabilities (including, but
not limited to, strict liabilities), obligations, debts, diminutions in value,
fines, penalties, charges, costs of Remediation (whether or not performed
voluntarily), amounts paid in settlement, foreseeable and unforeseeable
consequential damages, litigation costs, reasonable attorneys' fees, engineers'
fees, environmental consultants' fees, and investigation costs (including, but
not limited to, costs for sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature, and whether or not incurred in connection with
any judicial or administrative proceedings, actions, claims, suits, judgments or
awards except, in each case, to the extent caused by the Indemnified Parties'
gross negligence or willful misconduct.
The term “Release” includes, but is not limited to, any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.
The term “Remediation” includes, but is not limited to, any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance; any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto; any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing, laboratory or other analysis, or evaluation relating to
any Hazardous Substances or to anything referred to herein.

7

--------------------------------------------------------------------------------




7.Unimpaired Liability. The liability of Indemnitor under this Agreement shall
in no way be limited or impaired by, and Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Note, the Loan Agreement, the Security Instrument or any other Loan Document to
or with Indemnitee by Indemnitor or any Person who succeeds Indemnitor or any
Person as owner of the Property. In addition, the liability of Indemnitor under
this Agreement shall in no way be limited or impaired by (a) any extensions of
time for performance required by the Note, the Loan Agreement, the Security
Instrument or any of the other Loan Documents, (b) any sale or transfer of all
or part of the Property, (c) except as provided herein, any exculpatory
provision in the Note, the Loan Agreement, the Security Instrument, or any of
the other Loan Documents limiting Indemnitee's recourse to the Property or to
any other security for the Note, or limiting Indemnitee's rights to a deficiency
judgment against Indemnitor, (d) the accuracy or inaccuracy of the
representations and warranties made by Indemnitor under the Note, the Loan
Agreement, the Security Instrument or any of the other Loan Documents or herein,
(e) the release of Indemnitor or any other Person from performance or observance
of any of the agreements, covenants, terms or conditions contained in any of the
other Loan Documents by operation of law, Indemnitee's voluntary act, or
otherwise, (f) the release or substitution in whole or in part of any security
for the Note, or (g) Indemnitee's failure to record the Security Instrument or
file any UCC financing statements (or Indemnitee's improper recording or filing
of any thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Note; and, in any such case, whether
with or without notice to Indemnitor and with or without consideration.
8.Enforcement. The Indemnified Parties may enforce the obligations of Indemnitor
without first resorting to, or exhausting any security or collateral under, or
without first having recourse to, the Note, the Loan Agreement, the Security
Instrument, or any other Loan Documents or any of the Property, through
foreclosure proceedings or otherwise, provided, however, that nothing herein
shall inhibit or prevent Indemnitee from suing on the Note, foreclosing, or
exercising any power of sale under, the Security Instrument, or exercising any
other rights and remedies thereunder. This Agreement is not collateral or
security for the Debt, unless Indemnitee expressly elects in writing to make
this Agreement additional collateral or security for the Debt, which Indemnitee
is entitled to do in its sole and absolute discretion. It is not necessary for
an Event of Default to have occurred for Indemnified Parties to exercise their
rights pursuant to this Agreement. Notwithstanding any provision of the Loan
Agreement, the obligations pursuant to this Agreement are exceptions to any
non-recourse or exculpation provision of the Loan Agreement and Indemnitor is
fully and personally liable for such obligations, and such liability is not
limited to the original or amortized principal balance of the Loan or the value
of the Property.

8

--------------------------------------------------------------------------------




9.Survival. The obligations and liabilities of Indemnitor under this Agreement
shall fully survive indefinitely notwithstanding any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of any power of sale,
or delivery of a deed in lieu of foreclosure of the Security Instrument.
Notwithstanding the provisions of this Agreement to the contrary, the
liabilities and obligations of Indemnitor hereunder shall not apply to the
extent that Indemnitor can prove pursuant to a non-appealable judgment by a
court of competent jurisdiction that such liabilities and obligations arose
solely from Hazardous Substances that: (a) were not present on or a threat to
the Property prior to the date that Indemnitee or its nominee acquired title to
the Property, whether by foreclosure, exercise of power of sale or otherwise and
(b) were not the result of any act or negligence of Indemnitor or any of
Indemnitor's affiliates, agents or contractors. Additionally, the obligations
and liabilities of Indemnitor under this Agreement shall terminate and be of no
further force and effect with respect to any unasserted claim when all of the
following conditions are satisfied in full: (i) the Loan shall have been paid in
full on or prior to the Maturity Date and Indemnitee has not foreclosed or
otherwise taken possession of any Property, (ii) there has been no material
change, between the date hereof and the date the Loan is paid in full, in any
Environmental Law, the effect of which change could make a lender or mortgagee
liable in respect to any matter for which the Indemnified Parties are entitled
to indemnification pursuant to this Agreement, notwithstanding the fact that the
Loan is paid in full, (iii) Indemnitee shall have received, at Indemnitor's
expense, an updated environmental report dated within sixty (60) days of the
requested release showing, to the reasonable satisfaction of Indemnitee, that
there exists no matter for which the Indemnified Parties are entitled to
indemnification pursuant to this Agreement, and (iv) twenty-four (24) months
have passed since date that the Loan has been paid in full.
10.Interest. Any amounts payable to any Indemnified Parties under this Agreement
shall become immediately due and payable on demand and, if not paid within
thirty (30) days of such demand therefor, shall bear interest at the lesser of
(a) the Default Rate or (b) the Maximum Legal Rate which Indemnitor may by law
pay or the Indemnified Parties may charge and collect, from the date payment was
due, provided that the foregoing shall be subject to the provisions of Article 4
of the Note.
11.Waivers.
(a) Indemnitor hereby waives (i) any right or claim of right to cause a
marshaling of Indemnitor's assets or to cause Indemnitee or other Indemnified
Parties to proceed against any of the security for the Loan before proceeding
under this Agreement against Indemnitor; (ii) and relinquishes all rights and
remedies accorded by applicable law to indemnitors or guarantors, except any
rights of subrogation which Indemnitor may have, provided that the indemnity
provided for hereunder shall neither be contingent upon the existence of any
such rights of subrogation nor subject to any claims or defenses whatsoever
which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including, without limitation, any claim
that such subrogation rights were abrogated by any acts of Indemnitee or other
Indemnified Parties; (iii) the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or other Indemnified Parties; (iv) notice of acceptance
hereof and of any action taken or omitted in reliance hereon; (v) presentment
for payment, demand of payment, protest or notice of nonpayment or failure to
perform or observe, or other proof, or notice or demand; and (vi) all homestead
exemption rights against the obligations hereunder and the benefits of any
statutes of limitations or repose. Notwithstanding anything to the contrary
contained herein, Indemnitor hereby agrees to postpone the exercise of any
rights of subrogation with respect to any collateral securing the Loan until the
Loan shall have been paid in full.

9

--------------------------------------------------------------------------------




(b) EACH OF INDEMNITOR AND THE INDEMNIFIED PARTIES HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF INDEMNITOR OR ANY
INDEMNIFIED PARTIES IN CONNECTION THEREWITH.
12.Subrogation. Indemnitor shall take any and all reasonable actions, including
institution of Legal Action against third parties, necessary or appropriate to
obtain reimbursement, payment or compensation from such persons responsible for
the presence of any Hazardous Substances at, in, on, under or near the Property
or otherwise obligated by law to bear the cost. Indemnified Parties shall be and
hereby are subrogated to all of Indemnitor's rights now or hereafter in such
claims.
13.Indemnitor's Representations and Warranties. Indemnitor represents and
warrants that:
(a)if Indemnitor is a corporation, a limited liability company, a statutory
trust or partnership, it has the full corporate/ limited liability company/
partnership/ trust power and authority to execute and deliver this Agreement and
to perform its obligations hereunder; the execution, delivery and performance of
this Agreement by Indemnitor has been duly and validly authorized; and all
requisite corporate/ limited liability company/ partnership/ trust action has
been taken by Indemnitor to make this Agreement valid and binding upon
Indemnitor, enforceable in accordance with its terms;
(b)if Indemnitor is a corporation, a limited liability company, a statutory
trust or partnership, its execution of, and compliance with, this Agreement is
in the ordinary course of business of Indemnitor and will not result in the
breach of any term or provision of the charter, by-laws, partnership, operating
or trust agreement, or other governing instrument of Indemnitor or result in the
breach of any term or provision of, or conflict with or constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which Indemnitor or
the Property is subject, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Indemnitor or the Property is
subject;
(c)to the best of Indemnitor's knowledge, there is no action, suit, proceeding
or investigation pending or threatened against it which, either in any one
instance or in the aggregate, would reasonably result in any material adverse
change in the business, operations, financial condition, properties or assets of
Indemnitor, or in any material impairment of the right or ability of Indemnitor
to carry on its business substantially as now conducted, or in any material
liability on the part of Indemnitor, or which would draw into question the
validity of this Agreement or of any action taken or to be taken in connection
with the obligations of Indemnitor contemplated herein, or which would
reasonably be likely to impair materially the ability of Indemnitor to perform
under the terms of this Agreement;
(d)it does not believe, nor does it have any reason or cause to believe, that it
cannot perform each and every covenant contained in this Agreement;
(e)to the best of Indemnitor's knowledge, no approval, authorization, order,
license or consent of, or registration or filing with, any governmental
authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and

10

--------------------------------------------------------------------------------




(f)this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof subject
to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally and to general principals of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
14.No Waiver. No delay by any Indemnified Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.
15.Notice of Legal Actions. Each party hereto shall, within five (5) business
days of receipt thereof, give written notice to the other party hereto of (a)
any notice, advice or other communication from any Governmental Authority or any
source whatsoever with respect to Hazardous Substances on, from or affecting the
Property, and (b) any Legal Action brought against such party or related to the
Property, with respect to which Indemnitor may have liability under this
Agreement. Such notice shall comply with the provisions of Section 19 hereof.
16.Examination of Books and Records. At reasonable times and upon reasonable
notice, the Indemnified Parties and their accountants shall have the right to
examine the records, books, management and other papers of Indemnitor pertaining
to its financial condition or the income, expenses and operation of the
Property, at the Property or at the office regularly maintained by Indemnitor
where the books and records are located. The Indemnified Parties and their
accountants shall have the right to make copies and extracts from the foregoing
records and other papers.
17.Transfer of Loan. Indemnitee may, at any time, sell, transfer, assign or
otherwise dispose of all or any portion of its rights, obligations and interest
in the Note, the Loan Agreement, the Security Instrument, this Agreement and the
other Loan Documents, and any or all servicing rights with respect thereto, or
grant participations therein. Indemnitee may forward to each purchaser,
transferee, assignee, servicer or participant (the foregoing entities
hereinafter collectively referred to as the “Investor”) and each prospective
Investor, all documents and information which Indemnitee now has or may
hereafter acquire relating to Indemnitor and the Property, whether furnished by
Indemnitor, any guarantor or otherwise, as Indemnitee determines necessary or
desirable. Indemnitor and any guarantor agree to cooperate with Indemnitee in
connection with any transfer made or Securities created pursuant to this
Section, including, without limitation, the delivery of an estoppel certificate
and such other documents as may be reasonably requested by Indemnitee. Subject
to the terms of any confidentiality provisions imposed upon Lender by the Loan
Agreement, Indemnitor shall also furnish, and Indemnitor hereby consents to
Indemnitee furnishing to such Investors or such prospective Investors, any and
all information concerning the financial condition of the Indemnitor and any and
all information concerning the Property and the Leases as may be requested by
Indemnitee, any Investor or any prospective Investor in connection with any such
sale, transfer or participation interest. Upon any transfer or proposed transfer
contemplated above and by Section 9.1 of the Loan Agreement, at Indemnitee's
request, Indemnitor shall provide an estoppel certificate to the Investor or any
prospective Investor in such form, substance and detail as Indemnitee, such
Investor or prospective Investor may reasonably require.
18.Taxes. Indemnitor has filed all federal, state, county, municipal, and city
income and other tax returns required to have been filed by it and has paid all
taxes and related liabilities which have become due pursuant to such returns or
pursuant to any assessments received by it. Indemnitor has no knowledge of any
basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.

11

--------------------------------------------------------------------------------




19.Notices. All notices, consents, approvals and requests required or permitted
hereunder shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) certified or registered United States mail,
postage prepaid, return receipt requested or (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, addressed as follows (or at such other address and Person as
shall be designated from time to time by any party hereto, as the case may be,
in a notice to the other parties hereto in the manner provided for in this
Section 19):


If to Indemnitee:
Midland National Life Insurance Company

One Midland Plaza
Sioux Falls, South Dakota 57193
Attention: Mortgage Accounting
with a copy to:
Midland National Life Insurance Company

c/o Guggenheim Commercial Real Estate Finance, LLC
3455 Peachtree Road NE, Suite 500
Atlanta, GA 30326
Attn: Eugene Ansley, Jr.
and:
Proskauer Rose LLP

Eleven Times Square
New York, New York 10036
Attention: David J. Weinberger, Esq.
If to Indemnitor:
Puente Hills Mall, LLC

c/o Glimcher Properties Limited Partnership
180 East Broad Street, 21st Floor
Columbus, Ohio 43215
Attention: Director of Treasury
and
Puente Hills Mall, LLC

c/o Glimcher Properties Limited Partnership
180 East Broad Street, 21st Floor
Columbus, Ohio 43215
Attention: General Counsel
and
Glimcher Properties Limited Partnership

180 East Broad Street, 21st Floor
Columbus, Ohio 43215
Attention: Director of Treasury
With a copy to:
Frost Brown Todd LLC

One Columbus, Suite 2300
10 West Broad Street
Columbus, OH 43215-3484
Attention: John I. Cadwallader, Esq.
A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.

12

--------------------------------------------------------------------------------




20.Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.
21.No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Indemnitor or any Indemnified Party,
but only by an agreement in writing signed by the Indemnitee and the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.
22.Headings, Etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
23.Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require. Without
limiting the effect of specific references in any provision of this Agreement,
the term “Indemnitor” shall be deemed to refer to each and every Person
comprising an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and assigns of Indemnitor, all of whom shall
be bound by the provisions of this Agreement, provided that no obligation of
Indemnitor may be assigned except with the written consent of Indemnitee. Each
reference herein to Indemnitee shall be deemed to include its successors and
assigns. This Agreement shall inure to the benefit of Indemnified Parties and
their respective successors and assigns forever.
24.Release of Liability. Any one or more parties liable upon or in respect of
this Agreement may be released without affecting the liability of any party not
so released.
25.Rights Cumulative. The rights and remedies herein provided are cumulative and
not exclusive of any rights or remedies which Indemnitee has under the Note, the
Security Instrument, the Loan Agreement or the other Loan Documents or would
otherwise have at law or in equity.
26.Inapplicable Provisions. If any term, condition or covenant of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

13

--------------------------------------------------------------------------------




27.Governing Law.
(a) MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA (AS PERMITTED BY SECTION 1646.5 OF THE
CALIFORNIA CIVIL CODE OR SIMILAR SUCCESSOR PROVISION) APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST
EXTENT PERMITTED BY LAW, INDEMNITOR HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR INDEMNITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT INDEMNITEE'S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE COUNTY OF LOS ANGELES,
CALIFORNIA, AND INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. INDEMNITOR DOES HEREBY DESIGNATE
AND APPOINT:
c/o NRAI Corporate Services
2875 Michelle Drive, Suite 100
Irvine, California 92606
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN LOS ANGELES, CALIFORNIA, AND AGREES THAT SERVICE
OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO INDEMNITOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON INDEMNITOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF CALIFORNIA. INDEMNITOR (I) SHALL GIVE
PROMPT NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN LOS ANGELES, CALIFORNIA (WHICH SUBSTITUTE
AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN LOS ANGELES, CALIFORNIA OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.
28.Miscellaneous.
(a) Wherever pursuant to this Agreement (i) Indemnitee exercises any right given
to it to approve or disapprove, (ii) any arrangement or term is to be
satisfactory to Indemnitee, or (iii) any other decision or determination is to
be made by Indemnitee, the decision of Indemnitee to approve or disapprove, all
decisions that arrangements or terms are satisfactory or not satisfactory and
all other decisions and determinations made by Indemnitee, shall be in the sole
and absolute discretion of Indemnitee and shall be final and conclusive, except
as may be otherwise expressly and specifically provided herein.

14

--------------------------------------------------------------------------------




(b) Wherever pursuant to this Agreement it is provided that Indemnitor pay any
costs and expenses, such costs and expenses shall include, but not be limited
to, reasonable legal fees and reasonable out-of-pocket disbursements of
Indemnitee.
(c) If Indemnitor consists of more than one person or party, the obligations and
liabilities of each such person or party hereunder shall be joint and several.
(d) Guarantor, for itself and not on behalf of Borrower, absolutely,
unconditionally, knowingly, and expressly waives any defense arising by reason
of or deriving from any claim or defense based upon an election of remedies by
Lender including any defense based upon an election of remedies by Lender under
the provisions of the California Code of Civil Procedure Sections 580a, 580b,
580d, and 726 or any similar law of California or any other jurisdiction.
Pursuant to California Civil Code Section 2856:
(i)    Guarantor, for itself and not on behalf of Borrower, waives all rights
and defenses arising out of an election of remedies by the creditor, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for a guaranteed obligation, has destroyed Indemnitor's rights of
subrogation and reimbursement against Borrower by the operation of California
Code of Civil Procedure Section 580(d) or otherwise.
(ii)    Guarantor, for itself and not on behalf of Borrower, waives all rights
and defenses that Guarantor may have because the Indemnified Obligations are
secured by real property. This means, among other things:
(1)    Lender may collect from Guarantor without first foreclosing on any real
or personal property collateral pledged by Borrower for the Indemnified
Obligations; and
(2)    If Lender forecloses on any real property collateral pledged by Borrower
for the Indemnified Obligations: (a) the amount of the debt may be reduced only
by the price for which that collateral is sold at the foreclosure sale, even if
the collateral is worth more than the sale price; and (b) Lender may collect
from Guarantor even if Lender, by foreclosing on the real property collateral
pledged by Borrower for the Indemnified Obligations, has destroyed any right
Indemnitor may have to collect from Borrower.
(e) This is an unconditional and irrevocable waiver by Guarantor (on behalf of
itself and not on behalf of Borrower) of any rights and defenses Indemnitor may
have because Borrower's debt is secured by real property. These rights and
defenses include, but are not limited to, any rights or defenses based upon
California Code of Civil Procedure Sections 580a, 580b, 580d, or 726.



15

--------------------------------------------------------------------------------




(f) If any of the Indemnified Obligations at any time are secured by a mortgage
or deed of trust upon real property, Lender may elect, in its sole discretion,
upon a default with respect to the Indemnified Obligations, to foreclose such
mortgage or deed or trust judicially or nonjudicially in any manner permitted by
law, before or after enforcing the Loan Agreement, the Security Instrument, the
Note or the other Loan Documents, without diminishing or affecting the liability
of Guarantor hereunder except to the extent the Indemnified Obligations are
repaid with the proceeds of such foreclosure. Guarantor understands that (a) by
virtue of the operation of California's anti-deficiency law applicable to
nonjudicial foreclosures, an election by Lender nonjudicially to foreclose such
a mortgage or deed of trust probably would have the effect of impairing or
destroying rights of subrogation, reimbursement, contribution, or indemnity of
Guarantor against Borrower or other guarantors or sureties, and (b) absent the
waiver given by Indemnitor, such an election would prevent Lender from enforcing
the Security Instrument, the Note or the other Loan Documents against Guarantor.
(g) Understanding the foregoing, and understanding that Guarantor, for itself
and not on behalf of Borrower, is hereby relinquishing a defense to the
enforceability of the Security Instrument, the Note or the other Loan Documents,
Guarantor, for itself and not on behalf of Borrower, hereby WAIVES any right to
assert against Lender any defense to the enforcement of the Loan Agreement, the
Security Instrument, the Note or the other Loan Documents, whether denominated
“estoppel” or otherwise, based on or arising from an election by Lender
nonjudicially to foreclose any such mortgage or deed of trust. Guarantor
understands that the effect of the foregoing waiver may be that Guarantor may
have liability hereunder for amounts with respect to which Guarantor may be left
without rights of subrogation, reimbursement, contribution, or indemnity against
Borrower or other guarantors or sureties. Indemnitor also agrees that the “fair
market value” provisions of California Code of Civil Procedure Section 580a
shall have no applicability with respect to the determination of Indemnitor's
liability under the Loan Agreement, the Security Instrument, the Note or other
Loan Documents.
(h) Guarantor, for itself and not on behalf of Borrower, hereby absolutely,
unconditionally, knowingly, and expressly waives: (i) any right of subrogation
Indemnitor has or may have as against Borrower with respect to the Indemnified
Obligations; (ii) any right to proceed against Borrower or any other person or
entity, now or hereafter, for contribution, indemnity, reimbursement, or any
other suretyship rights and claims, whether direct or indirect, liquidated or
contingent, whether arising under express or implied contract or by operation of
law, which Guarantor may now or hereafter have as against Borrower with respect
to the Indemnified Obligations; and (iii) any right to proceed or seek recourse
against or with respect to any property or asset of Borrower.
(i) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS AGREEMENT, GUARANTOR, FOR ITSELF AND NOT ON BEHALF OF BORROWER,
HEREBY ABSOLUTELY, KNOWINGLY, UNCONDITIONALLY, AND EXPRESSLY WAIVES, ANY AND ALL
BENEFITS OR DEFENSES ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF
CALIFORNIA CIVIL CODE SECTIONS 2799, 2808, 2809, 2810, 2814, 2815, 2819, 2820,
2821, 2822, 2825, 2839, 2845, 2848, 2849, AND 2850, CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580c, 580d, AND 726.
[NO FURTHER TEXT ON THIS PAGE]



16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.
INDEMNITOR:
PUENTE HILLS MALL, LLC, a Delaware limited liability company
By:
PUENTE HILLS MALL REIT, LLC, a Delaware limited liability company, its sole
member

By:
OG RETAIL HOLDING CO., LLC, a Delaware limited liability company, its managing
member

By:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited liability
partnership, as administering member

By:
GLIMCHER PROPERTIES CORPORATION, a Delaware corporation, its sole general
partner

By:
/s/ Mark E. Yale    

Mark E. Yale
Executive Vice President, Chief Financial Officer and Treasurer
GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited liability partnership
By:
GLIMCHER PROPERTIES CORPORATION, a Delaware corporation, its sole general
partner

By:
/s/ Mark E. Yale    

Mark E. Yale
Executive Vice President, Chief Financial Officer and Treasurer

17